UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16508 USA REAL ESTATE INVESTMENT TRUST (Exact Name of Small Business Issuer as specified in its Charter) California 68-0420085 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 650 Howe Avenue, Suite 730 Sacramento, California95825 (Address of principal executive offices)(Zip Code) (916) 761-4992 (Issuer's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Shares of Beneficial Interest (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark if Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined under Rule 12b-2 of the Securities Exchange Act of 1934).YesoNo x The aggregate market value of the registrant’s voting shares held by non-affiliates:no established market exists for the registrant’s shares of beneficial interest. The number of shares of beneficial interest outstanding at March 26, 2012 was 18,007. RDGPreambleEnd 2 USA REAL ESTATE INVESTMENT TRUST Table of Contents Page PART I. ITEM 1. Business 4 ITEM 1A. Risk Factors 5 ITEM 1B. Unresolved Staff Comments 5 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 5 ITEM 4. Mine Safety Disclosures 6 PART II. ITEM 5. Market for the Registrant’s Common Equity and Related Shareholder Matters and Issuer Purchases of Equity Securities 7 ITEM 6. Selected Financial Data 7 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 8 ITEM 8. Financial Statements and Supplementary Data 9 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 ITEM 9A(T). Controls and Procedures 18 ITEM 9B. Other Information 19 PART III. ITEM 10. Directors, Executive Officers and Corporate Governance 21 ITEM 11. Executive Compensation 21 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 21 ITEM 13. Certain Relationships and Related Transactions and Director Independence 22 ITEM 14. Principal Accounting Fees and Services 22 PART IV ITEM 15. Exhibits and Financial Statement Schedules 23 3 Forward-Looking Statements This Annual Report on Form 10-K of USA Real Estate Investment Trust (the "Trust"), contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks, uncertainties and other factors, many of which cannot be predicted with accuracy and some of which might not even be anticipated.Future events and actual results, performance, transactions or achievements, financial and otherwise, may differ materially from the results, performance, transactions or achievements expressed or implied by the forward-looking statements.Risks, uncertainties and other factors that might cause such differences, some of which could be material, include, but are not limited to: changes in the global political environment; national and local economic, business and real estate and other market conditions; the competitive environment in which the Trust operates; property management risks; financing risks, such as the inability to obtain debt or equity financing on favorable terms; possible future downgrades in the Trust's credit rating; the level of volatility of interest rates; financial stability of tenants, including the ability of tenants to pay rent, the decision of tenants to close stores and the effect of bankruptcy laws; the rate of revenue increases versus expense increases; the ability to maintain the Trust's status as a real estate investment trust ("REIT") for federal income tax purposes; governmental approvals, actions and initiatives; environmental/safety requirements and costs; risks of real estate acquisition and development, including the failure of acquisitions to close and pending developments and redevelopments to be completed on time and within budget; risks of disposition strategies, including the failure to complete sales on a timely basis and the failure to reinvest sale proceeds in a manner that generates favorable returns; risks of joint venture activities; as well as other risks identified in this Annual Report on Form 10-K and, from time to time, in the other reports the Trust files with the Securities and Exchange Commission or in other documents that the Trust publicly disseminates.The Trust undertakes no obligation to publicly update or revise these forward-looking statements, whether as a result of new information, future events or otherwise. PART I. ITEM 1.BUSINESS. The Trust is a California business trust that was formed on October 7, 1986, for the primary purpose of engaging in the business of acquiring, owning, operating and financing real estate investments.The Trust commenced operations on October 19, 1987, upon the sale of the minimum offering amount of shares of beneficial interest. The purpose of the Trust is to provide investors with an opportunity to own, through transferable shares, an interest in diversified real estate investments.Through such investments, the Trust seeks to provide investors with an opportunity to participate in a portfolio of professionally managed real estate investments in the same way a mutual fund affords investors an opportunity to invest in a professionally managed portfolio of stocks, bonds and other securities. The Trust has operated and intends to continue to operate in a manner intended to qualify as a REIT under Sections 856-860 of the Internal Revenue Code of 1986, as amended (the "Code").A qualified REIT is relieved, in part, from federal income taxes on ordinary income and capital gains distributed to its shareholders.State tax benefits also may accrue to a qualified REIT. Pursuant to Code requirements, the Trust distributes to its shareholders at least 90 % of its taxable income and 100 % of the net capital gain from the sale of Trust properties. 4 The Trust will terminate 21 years after the death of the last survivor of persons listed in the Trust's Declaration of Trust.The Trust may also be terminated at any time by the majority vote or written consent of its shareholders. The office of the Trust is located at 650 Howe Avenue, Suite 730in Sacramento, California. The Trust has no employees.It is administered by its Trustees and by its Chairman, and by independent contractors who work under the supervision thereof as a self-administered real estate investment trust. The rules and regulations adopted by various agencies of federal, state or local governments relating to environmental controls and the development and operation of real property may operate to reduce the number of investment opportunities available to the Trust or may adversely affect the properties currently owned by it.While the Trust does not believe environmental controls have had a material impact on its activities, there can be no assurance that the Trust will not be adversely affected thereby in the future. The business of the Trust is uniquely sensitive to tax legislation.Changes in tax laws are made frequently.There is no way for the Trust to anticipate when or what changes in the tax laws may be made in the future, or how such changes might affect the Trust. ITEM 1A.RISK FACTORS. Not applicable to smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to smaller reporting companies. ITEM 2.PROPERTIES. As of December 31, 2011 the Trust owned one hundred and twenty-one acres of land in Wiggins, Mississippi valued at $1,786,000.The Trust acquired this land through foreclosure on January 6, 2009. ITEM 3.LEGAL PROCEEDINGS. USA Real Estate Investment Trust vs. Frank J. Ferris and Collie Christensen On December 30, 2009, the Trust filed an action in the Superior Court of the State of California, County of Sacramento, to enforce the guarantees of Frank J. Ferris and Collie Christensen of a loan made on February 28, 2007, to CFG, LLC, a Mississippi limited liability company, in the sum of $6,800,000.The loan was secured by a deed of trust on real property located in Wiggins, Mississippi, which was foreclosed on January 6, 2009.The Trust foreclosed against the real property collateral bidding $2,500,000 of the indebtedness.The Trust seeks to recover the deficiency from the guarantors with interest thereon at the rate of 25% per annum from January 6, 2009, until paid. On March 5, 2010, a default was entered against Frank J. Ferris.Collie Christensen filed an answer on March 5, 2010, and discovery is proceeding.Although numerous defenses were raised in the answer, the Trust is aware of no factual basis for any of the asserted defenses. 5 On February 4, 2011, Frank Ferris filed a Petition in Bankruptcy seeking a discharge under Chapter 7 of the Bankruptcy Code and was discharged on May 24, 2011. On February 11, 2011, Collie Christensen pleaded guilty in federal court to one count of wire fraud related to a scheme to misappropriate nearly $1,000,000 of investor funds unrelated to the Trust.He was sentenced on October 18, 2011 to five years.He is appealing the sentence. A mandatory settlement conference and the trial have been set for April 11, 2012 and May 16, 2012, respectively. USA Real Estate Investment Trust v. Robert A. Cook, John D. Chandler, Robert A. Leach and Lonnie C. Nielson On June 30, 2009, the Trust filed an action to enforce the guarantees of Robert A. Cook, John D. Chandler, Robert A. Leach and Lonnie C. Nielson of a loan to Rivage Marina, LLC, a California limited liability company, under a promissory note, dated August 21, 2008, of the original principal sum of $600,000.Rivage Marina, LLC filed for bankruptcy on April 7, 2009. The bankruptcy of Rivage Marina, LLC was dismissed on September 20, 2010, because Rivage Marina, LLC had no assets and there was nothing remaining to reorganize.Prior to Rivage Marina, LLC filing bankruptcy, it transferred the collateral of the deed of trust related to the $600,000 promissory note to Captain’s Table Marina, LLC, a newly formed entity owned by the same persons who are the members of Rivage Marina, LLC.Robert A. Leach filed for bankruptcy and was dismissed from the action. Mr. Leach was discharged in Bankruptcy on September 2, 2010. On September 10, 2010, a judgment was entered against Robert A. Cook, John D. Chandler and Lonnie C. Nielson.Costs and attorneys’ fees were added to the judgment on January 18, 2011, and an abstract of judgment was recorded on January 27, 2011.The Trust discovered that John D. Chandler transferred his interest in the family’s residence to his wife, Gabrielle D. Chandler, on February 26, 2010, as her sole and separate property, which deed was recorded on April 7, 2010.On February 26, 2011, the Trust filed a complaint to set aside the transfer as a fraudulent conveyance.Gabrielle D. Chandler filed an answer on April 14, 2011. In August 2011, the parties reached a settlement which was signed on September 8, 2011, by John D, Chandler and Gabrielle D. Chandler.The settlement called for the payment of $400,000 within ten days, which funds have been received by the Trust.In order to avoid a possible set aside of the settlement in bankruptcy, the action was not dismissed until January 5, 2012.The properties encumbered by the litigation have been released and the judgment against John D. Chandler has been acknowledged as satisfied as to him only. Robert A. Cook filed for bankruptcy under Chapter 11 on August 8, 2011, seeking to reorganize his financial affairs.A bankruptcy trustee has been appointed who is marshalling the assets and contemplating a liquidating plan.The value of the estate is speculative and no distribution is expected in the near future. ITEM 4.MINE SAFETY DISCLOSURES. None. 6 PART II ITEM 5.MARKET FOR THE REGISTRANT’SCOMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. The Trust has one class of authorized and outstanding equity consisting of shares of beneficial interest with a par value of $1 per share.The Trust engaged in a continuous best efforts public offering from May 20, 1987 until May 20, 1992.As of March 26, 2012, the Trust had 18,007 shares outstanding to 2,019shareholders of record. No active public trading market presently exists for the shares of the Trust.Occasional trades in the shares of the Trust take place without the participation of the Trust on the Over-the-Counter Bulletin Board. The Trust paid no distributions in 2011 or 2010.Currently, the Trust has no continuing income, but continuing expenses.As a result the Trustees have suspended distributions at this time. ITEM 6.SELECTED FINANCIAL DATA. Not applicable to smaller reporting companies. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. CRITICAL ACCOUNTING ESTIMATES REAL ESTATE OWNED:Real estate owned consists solely of the one hundred and twenty-one acres of land the Trust acquired through foreclosure on January 6, 2009.Real estate owned is originally recorded at fair value less estimated selling costs.Subsequent to acquisition, real estate owned is carried at the lower of carrying amount or current fair value less selling costs.Decreases in the carrying amount of real estate owned are recorded as an impairment charge in the statements of operations. REAL ESTATE LOAN:The Trust carries its real estate loans at its unpaid principal balances net of unamortized loan fees unless they are impaired.A loan is considered impaired when the Trust determines that it is probable that it will be unable to collect all amounts due according to the contractual terms of the loan agreement.The Trust measures impairment of a loan based upon the fair value of the collateral.If the measurement of impairment for the loan is less than the recorded investment in the loan, the shortfall is charged off with a corresponding charge to the provision for loan losses. RESULTS OF OPERATIONS Effective January 1, 2010, the Trust suspended income recognition on the real estate loan and subsequent payments were first credited against previously recognized accrued and unpaid interest and second against principal.As the accrued interest has been paid, all future payments will be credited against principal until the principal is fully recovered.Accordingly, no interest income was recognized in 2011 or 2010.The Trust recorded a $150,800 provision for loan loss to establish the loan loss reserve against the real estate loan in September 2011. 7 As of December 31, 2011 the Trust owned one hundred and twenty-one acres of land in Wiggins, Mississippi recorded at $1,786,000 which is after an impairment of $814,000 was taken. Prior to impairment the recorded amount was $2,600,000.The Trust acquired this land through foreclosure on January 6, 2009. On January 20, 2012 the Trust entered into an agreement to sell its real estate owned for $1,900,000, less a six percent selling cost.The Trust has determined that the current negotiations reflect a reasonable basis for determining the fair value of the real estate owned at December 31, 2011. In 2011, the Trust entered into two settlement agreements pertaining to the closing of a commercial real estate loan transaction in 2007.Pursuant to these settlement agreements the Trust received $653,580 which is recognized as other income in the Statement of Operations in 2011. The Trust’s results of operations are substantially affected by its ability to sell its real estate owned. FINANCIAL POSITION The Trust’s financial position is substantially affected by its ability to sell its real estate owned. LIQUIDITY AND CAPITAL RESOURCES Currently, the Trust has no continuing income, but continuing expenses. As a result the Trustees have suspended distributions at this time. The Trust expects to meet its short-term liquidity requirements from cash on hand, borrowings collateralized by real estate owned and the sale of real estate owned. OFF-BALANCE SHEET ARRANGEMENTS The Trust has no off-balance sheet arrangements. IMPACT OF INFLATION The Trust's operations have not been materially affected by inflation.The rate of inflation has been relatively low since the Trust commenced operations in October 1987. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable to smaller reporting companies. 8 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Page Reports of Independent Registered Public Accounting Firms 10 Balance Sheet As of December 31, 2011 and 2010 12 Statements of Operations Years Ended December 31, 2011 and 2010 13 Statements of Changes in Shareholders' Equity Years Ended December 31, 2011 and 2010 14 Statements of Cash Flows Years Ended December 31, 2011 and 2010 15 Notes to Financial Statements 16 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Shareholders USA Real Estate Investment Trust Sacramento, California We have audited the accompanying balance sheet of USA Real Estate Investment Trust (the "Trust") as of December 31, 2011, and the related statements of operations, shareholders' equity, and cash flows for the year then ended.These financial statements are the responsibility of the Trust's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Trust is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Trust as of December 31, 2011, and the results of its operations and its cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. Sacramento, California March 26, 2012 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Shareholders USA Real Estate Investment Trust We have audited the accompanying balance sheet of USA Real Estate Investment Trust (the "Trust") as of December 31, 2010, and the related statements of operations, changes in shareholders' equity, and cash flows for the year then ended.These financial statements are the responsibility of the Trust's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An auditincludes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of USA Real Estate Investment Trust as of December 31, 2010, and the results of its operations and its cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. Sacramento, California March 31, 2011 11 RDGXBRLParseBegin USA REAL ESTATE INVESTMENT TRUST Balance Sheets December 31, December 31, Assets Real estate owned $ $ Real estate loan Cash Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accounts payable $ $ Note payable Total liabilities Shareholders' Equity: Shares of beneficial interest, par value $1 per share; 62,500 shares authorized; 18,007 shares outstanding Additional paid-in capital Distributions in excess of cumulative net income ( 24,392,696 ) ( 23,780,283 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to financial statements. 12 USA REAL ESTATE INVESTMENT TRUST Statements of Operations Years Ended December 31, 2011 and 2010 Revenues: Interest income $ $ Expenses: Operating Impairment charge General and administrative Other income Net (loss) $
